DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8, in the reply filed on April 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1163766.
GB ‘766 discloses a metal coating comprising methyl cellulose dissolved in water at a concentration of 2.5%, in which 60-80% metal alloy powder is added, suggesting a composition comprising about 0.5-1 wt% binder with respect to the total amount of the composition.
GB ‘766 discloses a composition suitable for forming sintered metal coatings, but does not disclose the composition as suitable for laser cladding; however, this is an intended use statement.  Please consider the following:
During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).
The recited intended use does not result in a structural difference between the claimed invention and the prior art; therefore, the composition would be expected to work as a laser cladding composition, as claimed.
Additionally, sintering involves the thermal process of converting loose metal particles into a solid coherent mass by heat and/or pressure without fully melting the particles.  Sintering can also be carried out by way of lasers to provide the thermal energy needed to fuse the particles.  Laser sintering is well known in the art.  Therefore, the composition of GB ‘766 is inherently capable of being used for laser sintering
GB ‘766 discloses that the basic ingredients of the coating slurry are a binder, a liquid and a metal powder, where the liquid may be water or alcohol (p. 2, ll. 79-82).
GB ‘766 anticipates instant claims 1-3, 5 and 6.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida (US 2017/0129012).
Ishida discloses a flowable composition comprising a powder and an organic material to form a layer, removing the organic material, and applying energy to form a molten/sintered layer (Abstract), where the organic material contains a solvent and binder (p. 1, [0017] and where the energy can be applied via a laser beam (p. 1, [0018]).  Ishida discloses the powder to include metal powder, such as titanium (p. 4, [0082]), the solvent to include alcohols (p. 4, [0083]), and the binder to include cellulosic resin (p. 5, [0084]).
Ishida anticipates instant claims 1, 2 and 5-7.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106676520; however, for convenience, the machine translation will be cited below.
CN ‘520 discloses a laser cladding composition comprising a metal powder mixture of Ni, Mn and Si, which is added to a diacetone alcohol solution of cellulose acetate.
CN ‘520 anticipates instant claims 1, 2, 5 and 6.
Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104846368; however, for convenience, the machine translation will be cited below.
CN ‘368 discloses a laser cladding comprising mixing a nickel base alloy powder and graphite powder in a mass ratio of 20:1, mixing the mixed powder and anhydrous ethyl alcohol and varnish in a mass ratio of 20:2:1, suggesting a mixture comprising about 4.3 wt% binder.
CN ‘368 anticipates instant claims 1-3, 6 and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over GB 1163766, as applied above to claims 1-3, 5 and 6.
GB ‘766 anticipates instant claims 1-3, 5 and 6, as described above and applied herein as such, as GB ‘766 discloses a sintering composition comprising 60-80 wt% metal alloy powder, and a solution of cellulose acetate in a concentration of about 2.5%.
The range of metal alloy powder overlaps with the claimed range of 25-75 wt%, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
GB ‘766 is prima facie obvious over instant claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766